Order affirmed, with $20 costs and disbursements to the respondent. No opinion. Concur — Breitel, Botein, Rabin and Bergan, JJ. Peck, P. J., dissents and votes to reverse and grant the motion to dismiss the complaint with leave to replead in the following memorandum: It may be that the transaction here was usurious but the complaint lacks a sufficient statement of facts to show usury. The complaint does no more than attach two documents and concludes that they constitute usury. I would not say that the documents alone, without any showing of the surrounding facts and circumstances revealing a usurious intent, would constitute usury.